Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 1 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 2 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 3 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 4 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 5 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 6 of 25
Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 7 of 25




                         Exhibit A
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 8 of 25




COVID-19 Health and Safety Plan
Recommended Protocols for NYS Overnight Summer Camps




Providing Safe and Healthy Environments for
Campers and Staff to Protect Them From the
COVID-19 Pandemic




Association of Jewish Camp Operators
May 10, 2020
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 9 of 25




Reviewed and approved by:

   ● Dr. Aaron Glatt, MD, FACP, FIDSA, FSHEA, Chairman,
     Department of Medicine, Chief Infectious Diseases and Hospital
     Epidemiologist,​ Mount Sinai South Nassau
   ● Dr. Nigel Paneth MD MPH, FAAP, University Distinguished
     Professor Departments of Epidemiology & Biostatistics and
     Pediatrics & Human Development, ​Michigan State University
   ● Dr. Arturo Casadevall, MD, PhD Chair, Molecular Microbiology
     & Immunology Alfred & Jill Sommer Professor and Chair
     Bloomberg Distinguished Professor, ​Johns Hopkins Bloomberg
     School of Public Health
   ● Dr. William Borkowsky, MD, PhD, Professor Department of
                                     ​ YU Langone Medical Center
     Pediatrics Infectious Diseases, N
   ● Dr. Glenn S Hammer, MD, Infectious Disease, Assistant Clinical
     Professor, ​Mount Sinai Hospital
   ● Dr. Shmuel Shoham, M.D. Associate Professor of Medicine
     Infection Management in Compromised Hosts, Infections in
     Organ Transplants, Infectious Disease, ​Johns Hopkins Hospital
   ● Dr. Jeffrey P. Henderson, MD, PhD Associate Professor of
     Medicine and Molecular Microbiology, ​Washington University
     School of Medicine Division of Infectious Diseases
   ● Dr. Daniel S. Berman, MD, FACP, Infectious Disease Specialist,
     Montefiore Medical Center

Medical Board:

   ● Dr. Moshe Lazar, DO FAAP, Pediatric Associates of Brooklyn
   ● Dr. Seth Kurtz, MD FAAP, Quality Health Care
   ● Dr. Alan Werzberger, MD FAAP, Best Healthcare



                                                                     2
    Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 10 of 25




Table of Contents
I​ntroduction                                                                3

Testing                                                                      5
       Campers & Staff to Age 2​2                                            6
       Staff Ages 23 – 49                                                    6
       Staff Age 50+                                                         7

Reporting Requirements                                                       8

Monitoring & Documentation                                                   8
      Pre-Camp Monitoring                                                    8
      In-Camp Monitoring                                                     9

Pediatric Multi-System Inflammatory Syndrome                                10
Sanitization                                                                11

Pools                                                                       12

Field Trips & Travel                                                        12

On-Site Day Camps                                                           1​3

Deliveries                                                                  1​3

Visiting Guidelines                                                         1​4

Treatment                                                                   14

Medical Attention                                                           1​5

Conclusion                                                                  1​5

Stud​ies                                                                    17
        Cases Rate by Age                                                   17
        Hospitalization Rate by Age                                         1​7
        Death Rate by Age                                                   1​7
        New York CoronaVirus Deaths by Age                                  18
        CDC Hospitalization Rates by Age                                    18




                                                                      3
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 11 of 25




Introduction
Summer camp is an essential part of a child's growth, offering a healthy,
fun and structured opportunity for learning and personal growth. For
nearly a century, New York’s summer camps have made an invaluable
contribution to the health and well-being of many hundreds of thousands
of children.


As the State of New York moves past the worst of the COVID-19
pandemic, summer camps must now prepare special measures to ensure
the availability of a healthy, summer camp experience that reasonably
mitigates the exposure of campers and staff to COVID-19.


The mitigation of these risks will be accomplished by strict compliance
with the current regulations of the NYS Sanitary Code and Children
Camp Code, Part 7, Sub 7-2. Camp administrators and staff must be
rigorously trained in the above, as well as in new elective measures
detailed in this document, with the ultimate goal of diminishing risk of
exposure to COVID-19.


The guidelines herein are according to the current data, and are valid
only so long as the number of cases in New York continue to decline.


                                                                       4
     Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 12 of 25




Training
Camp administration shall train all staff members in the protocols
outlined in this document, as well as the relevant NYS Department of
Health and CDC guidelines regarding COVID-19. Training shall take
place long enough prior to the commencement of camp to allow staff to
properly understand and prepare for their duties.


Testing
Although the presence of COVID-19 antibodies are not proven to
demonstrate immunity, current evidence-based literature suggests that
persons with such antibodies are unlikely to get COVID -19 in the near
future1.​ ​Therefore, all campers and staff will be required to undergo
testing, as follows:




1
 ​Based on the pathophysiology of other known viruses, infectious disease researchers expect that antibodies will
neutralize COVID-19. This study provides evidence that COVID-19 individuals who recover acquire protective
immunity: ​https://us19.campaign-archive.com/?u=ef98149bee3f299584374540a&id=d53772e4a9

Antibody testing gives camp medical staff an enhanced knowledge for managing any potential outbreak. If a
camper has fever and the camp medical staff knows that he was antibody positive, the medical staff will look for
other reasons for his fever.

Sufficient EUA approved antibody tests will be available by mid to late May.



                                                                                                           5
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 13 of 25




Campers & Staff to Age 22:

  1. Campers and Staff must test positive in June for COVID-19
     antibodies via an EUA-approved test administered by a physician.
  2. Campers and Staff who test negative for antibodies must also test
     negative for COVID-19 via PCR test administered by a physician
     14 days before the start of camp.
  3. After testing negative for COVID-19, campers and staff must
     remain isolated at home (no visitors) until the commencement of
     camp.
  4. Any campers or staff members with a medical history that places
     them at high risk if exposed to COVID-19, or requiring chronic
     immunosuppressive therapy will not be allowed to attend camp.

Staff Ages 23 – 49:

  1. Staff must test positive in June for COVID-19 antibodies via an
     EUA-approved test administered by a physician.
  2. Staff who test negative for antibodies must also test negative for
     COVID-19 via PCR test administered by a physician 14 days
     before the start of camp.
  3. After testing negative for COVID-19, staff must remain isolated at
     home (no visitors) until the commencement of camp.



                                                                     6
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 14 of 25




  4. Staff members with a medical history that places them at high risk
     if exposed to COVID-19, or requiring chronic immunosuppressive
     therapy will not be allowed to attend camp.

Staff Age 50+:

  1. Staff must test positive in June for quantitative IGG antibodies via
     qualified lab.
  2. Any staff members with a medical history that places them at high
     risk if exposed to COVID-19, or requiring chronic
     immunosuppressive therapy will not be allowed to work at the
     camp.


Health Director
Camps shall have a Health Director on-site while camp is in session.


The Health Director must maintain a log of all COVID-19-related
incidents, including appearance of symptoms, mitigation efforts and
contact tracing reports. These records will be available on-site and in the
administrative offices of camp, and be available to the relevant County
and State health authorities upon demand.



                                                                     7
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 15 of 25




Camp infirmary will be fully stocked with PPE in the case of infection
for all medical staff.

Reporting Requirements
In the event that a camper or staff member is diagnosed with COVID-19,
the Health Director will provide documentation on the case and the
mitigation measures taken by the camp within 24 hours to the local
County Health Department, both by phone and in writing.


Segregation Area
Each camp shall have a designated area, physically situated at least 10
feet away from the general population, where individuals displaying
COVID-19 symptoms will be held while awaiting testing or removal
from camp.


Pre-Camp Monitoring
   1. 14 days before the commencement of camp, all campers and staff
      must be monitored for symptoms of COVID-19.
   2. Before boarding the buses for departure to camp, campers and staff
      will be screened for symptoms.




                                                                     8
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 16 of 25




In-Camp Monitoring
  1. While camp is in session, campers and staff will be screened for
     symptoms via questionnaire and temperature check by the nurse
     every 24 hours.
  2. Results for each camper's routine monitoring will be logged by
     camp staff.


As indicated by the CDC, COVID-19 Symptoms, are:
  ● Cough
  ● Shortness of breath/difficulty breathing
Or two of the following symptoms:
  ● Fever
  ● Chills
  ● Tremors
  ● Muscle pain
  ● Headache
  ● Sore throat
  ● New loss of taste or smell




                                                                     9
       Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 17 of 25




Pediatric Multi-System Inflammatory
Syndrome (PMIS)
In recent weeks, a possible complication of COVID-19 relating to
children has come to light - the Pediatric Multi-System Inflammatory
Syndrome (PMIS), a very rare disease, similar to Kawasaki Disease. It is
suspected that children’s immune reaction to COVID-19 causes this
complication.​ PMIS is not contagious in children2.

The medical director will train our staff to vigilantly watch for
symptoms of PMIS. Additionally, symptoms will be clearly posted in all
bunkhouses. During our daily temperature checks, all campers will be
monitored for symptoms. Any camper showing symptoms of rash,
abdominal pain, vomiting or fever will immediately be brought to the
camp infirmary and evaluated by the camp EMT, registered nurse,
physician’s assistant or doctor.. A prearranged pediatrician will
immediately treat the child.

All camps will have a medical doctor visit their facility three times a
week to evaluate any camper as required. These doctors will be on call
24/7.


2
    NYC Department of Health ​https://www1.nyc.gov/assets/doh/downloads/pdf/imm/covid-19-pmis.pdf


                                                                                              10
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 18 of 25




In the event that a camper or staff member is diagnosed with PMIS, the
local County Health Department will be notified within 24 hours


Sanitization
Aggressive measures shall be taken throughout the session to mitigate
the risk of COVID-19 transmission. These measures shall include:


  1. Sanitizer will be available for camper and staff use at designated
     locations throughout the campgrounds. Signage will be posted
     throughout the camp regarding requirements of hand sanitization.


  2. Campers and staff shall follow CDC hand-washing guidelines:
     before and after preparing or serving food, or treating a cut or
     wound; after using the toilet; after touching an animal, animal food
     or waste; and after touching garbage.


  3. Sanitization of all commonly touched surfaces, including
     playground equipment, door handles, water system fixtures, sports
     equipment, etc., numerous times daily.




                                                                        11
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 19 of 25




  4. Avoid or eliminate, where possible, the use of all commonly
     touched equipment or items that cannot be easily cleaned and
     sanitized.


  5. Training of relevant staff in proper use, application and safe
     storage of disinfectants and cleaning equipment.


  6. Ensure that all offices, bunkhouses etc. are properly ventilated;
     increase the circulation of outdoor air throughout all structures
     through the use of fans, and by opening windows and doors
     whenever this poses no safety or health risks to campers.


Pools
According to the CDC, ​there is no evidence that the virus that causes
COVID-19 can be spread to people through the water in pools, hot
tubs, spas, or water play areas. Proper operation and maintenance
(including disinfection with chlorine and bromine) of these facilities
should inactivate the virus in the water.


As an additional measure, the COVID-19 director will supervise and
oversee the pool maintenance for proper chlorine level and follow the
interim guidance for disinfecting around the pool​.


                                                                      12
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 20 of 25




Field Trips & Travel
There will be no field trips. Because of the risk of contagion off camp
grounds, no off-site activities will be planned, unless the risk of
exposure to COVID-19 has so diminished that the State of New York
has entered the later phases of reopening​.


On-Site Day Camps
The same facility will not be used simultaneously for overnight and day
camp. Because of the risk of contagion of campers coming from off
grounds, any overnight camp that has a day camp program will cancel
the day camp program, unless the risk of exposure to COVID-19 has so
diminished that the State of New York ​has entered the later phases of
reopening​.


Deliveries

Guards will man entry points to campgrounds at all times, and prevent
all access to the site. Guards will wear masks and gloves when accepting
deliveries or packages.




                                                                      13
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 21 of 25




Bulk deliveries will only be accepted once delivery drivers have donned
masks and gloves. Drivers will drop deliveries in designated safe
receiving areas and will not be permitted to enter any facility or to have
any interaction with staff.


Visiting Guidelines
There are no approved visiting hours and no visitors to camp will be
admitted.


A parent or guardian who must remove their child from camp for any
reason will be kept off-site while the child and their belongings are
brought out. In order to prevent possible transmission of COVID-19,
once the child has been placed in the care of their parent or guardian,
they have been dismissed from camp and can no longer be readmitted.


Treatment
  1. Any camper or staff member showing symptoms associated with
     COVID-19 will be immediately isolated in the designated holding
     area and will be subject to PCR test for COVID-19 administered
     by a physician.




                                                                        14
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 22 of 25




  2. The Health Director shall oversee the segregation of relevant
     groups from the general population and monitor for appearance of
     symptoms for a period of 14 days. Should additional campers or
     staff members show symptoms in this time period, the Health
     Director will arrange for COVID-19 testing for those segregated.


  3. The Health Director will arrange for the transfer of infected
     campers to the care of their parents/guardians, to be returned home,
     or to emergency services in the unlikely event of an acute medical
     emergency.




Medical Attention
Camp Administrators will make necessary arrangements to ensure that
common non-acute emergencies (x-rays, stitches, etc.) can be directed to
pre-designated medical professionals and practices and routed away
from local hospitals.


Conclusion
Summer camps represent environments that are uniquely easy to lock
down and segregate from the community at-large. When the additional



                                                                     15
   Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 23 of 25




precautions outlined in this document are taken, the risk of COVID-19
infection to campers and staff is greatly diminished.


The need for summer camp, paramount under normal circumstances, is
doubly important today. The children of New York have suffered
through a historically difficult period, having been quarantined in their
homes (those in the Five Boroughs confined to very small living spaces)
and bereft of social interaction and healthy recreation. The physical,
mental and emotional strain of months of lockdown has been
immense--but can be safely remedied through access to summer camp.




                                                                     16
     Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 24 of 25




Study3
Cases Rate by age




Hospitalization rate by age




Death rate by age




3
 Using date form ​https://www1.nyc.gov/site/doh/covid/covid-19-data.page


                                                                           17
  Case 1:20-cv-00687-GLS-DJS Document 7-19 Filed 06/22/20 Page 25 of 25




CDC Hospitalization rate for age 5-17 is 0.1%




                                                                    18
